          Case 5:16-cv-06050-LHK Document 312 Filed 11/06/19 Page 1 of 6




 1   Doris Johnson Hines (pro hac vice)             MICHAEL A. JACOBS (CA SBN 111664)
     Jeffrey C. Totten (pro hac vice)               MJacobs@mofo.com
 2   FINNEGAN, HENDERSON, FARABOW,                  ESTHER KIM CHANG (CA SBN 258024)
      GARRETT & DUNNER, LLP                         EChang@mofo.com
 3   901 New York Avenue, NW                        MORRISON & FOERSTER LLP
     Washington, DC 20001-4413                      425 Market Street
 4   Telephone:     (202) 408-4000                  San Francisco, California 94105-2482
     Facsimile:     (202) 408-4400                  Telephone: 415.268.7000
 5                                                  Facsimile: 415.268.7522
     Jacob A. Schroeder (SBN 264717)
 6   jacob.schroeder@finnegan.com                   RUDY Y. KIM (CA SBN 199426)
     FINNEGAN, HENDERSON, FARABOW,                  RudyKim@mofo.com
 7    GARRETT & DUNNER, LLP                         MORRISON & FOERSTER LLP
     3300 Hillview Avenue                           755 Page Mill Road
 8   Palo Alto, California 94304                    Palo Alto, California 94304-1018
     Telephone:     (650) 849-6600                  Telephone: 650.813.5600
 9   Facsimile:     (650) 849-6666                  Facsimile: 650.494.0794

10   Attorneys for Plaintiff X One, Inc.            Attorneys for Defendant
                                                    UBER TECHNOLOGIES, INC.
11

12

13
                                     UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                           SAN JOSE DIVISION
16
     X ONE, INC.,                                       Case. No. 5:16-cv-06050-LHK
17
                            Plaintiff,                  JOINT STIPULATION TO EXTEND
18                                                      BRIEFING SCHEDULE FOR
                    v.                                  DAUBERT AND SUMMARY
19                                                      JUDGMENT MOTIONS;
     UBER TECHNOLOGIES, INC.,
20                                                      SCHROEDER DECLARATION;
                            Defendant.
21                                                      [PROPOSED] ORDER

22                                                      Honorable Lucy H. Koh

23
24

25

26

27


                                                        JT. STIP. TO EXTEND BRIEFING SCHEDULE FOR MSJ AND DAUBERT;
                                                                             SCHROEDER DECL; AND [PROPOSED] ORDER
                                                                                        CASE NO. 5:16-CV-06050-LHK
          Case 5:16-cv-06050-LHK Document 312 Filed 11/06/19 Page 2 of 6




 1           Plaintiff X One, Inc. and Defendant Uber Technologies, Inc., through their counsel of record,

 2   hereby stipulate as follows:

 3           WHEREAS the Court set a hearing on Daubert motions for December 12, 2019, and a

 4   hearing on summary judgment motions for January 9, 2020;

 5           WHEREAS on October 31, 2019, X One filed a motion for summary judgment and a

 6   Daubert motion;

 7           WHEREAS on October 31, 2019, Uber filed a motion for summary judgment and two

 8   Daubert motions;

 9           WHEREAS under the schedule set by the Court’s Order, oppositions to both motions are due

10   on November 14, 2019, and replies are due one week later on November 21, 2019;

11           WHEREAS the parties jointly request a four-day extension of time to prepare and file their

12   oppositions to the Daubert and summary judgment motions, and a one-day extension of time to

13   prepare and file their replies;

14           WHEREAS the parties seek this extension of time to accommodate their schedules and

15   because this proposal will still result in the Court having fully-briefed motions well in advance of the

16   hearing dates presently set (December 12, 2019, and January 9, 2020);

17           WHEREAS, under the parties’ proposal, oppositions would be due November 18, 2019, and

18   replies would be due November 26, 2019;

19           WHEREAS the extension will not otherwise affect the schedule for the case or any other
20   deadline in the case;

21           THEREFORE, the parties hereby stipulate and agree to the following:
22           Oppositions to Daubert and summary judgment motions shall be filed on or before

23   November 18, 2019; replies in support of Daubert and summary judgment motions shall be filed on
24   or before November 26, 2019.

25           No changes to any other case deadlines are warranted at this time.

26           IT IS SO STIPULATED.

27


                                                               JT. STIP. TO EXTEND BRIEFING SCHEDULE FOR MSJ AND DAUBERT;
                                                        1                           SCHROEDER DECL; AND [PROPOSED] ORDER
                                                                                               CASE NO. 5:16-CV-06050-LHK
         Case 5:16-cv-06050-LHK Document 312 Filed 11/06/19 Page 3 of 6




 1

 2   Dated: November 6, 2019            FINNEGAN, HENDERSON, FARABOW,
                                         GARRETT & DUNNER, LLP
 3

 4                                      By:      /s/ Jacob A. Schroeder
                                              Jacob A. Schroeder (SBN 264717)
 5                                            Doris Johnson Hines (pro hac vice)
                                              Jeffrey C. Totten (pro hac vice)
 6                                            FINNEGAN, HENDERSON, FARABOW,
                                               GARRETT & DUNNER, LLP
 7                                            901 New York Avenue, NW
                                              Washington, DC 20001-4413
 8                                            Telephone:        (202) 408-4000
                                              Facsimile: (202) 408-4400
 9
                                              Jacob A. Schroeder (SBN 264717)
10                                            jacob.schroeder@finnegan.com
                                              FINNEGAN, HENDERSON, FARABOW,
11                                              GARRETT & DUNNER, LLP
                                              3300 Hillview Avenue
12                                            Palo Alto, California 94304
                                              Telephone:        (650) 849-6600
13                                            Facsimile: (650) 849-6666
14                                            Counsel for Plaintiff
                                              X One, Inc.
15

16

17   Dated: November 6, 2019            MORRISON & FOERSTER LLP
18
                                        By:   /s/ Esther Kim Chang
19                                            Esther Kim Chang

20                                            Attorneys for Defendant
                                              UBER TECHNOLOGIES, INC.
21
22

23
24

25

26

27


                                                   JT. STIP. TO EXTEND BRIEFING SCHEDULE FOR MSJ AND DAUBERT;
                                              2                         SCHROEDER DECL; AND [PROPOSED] ORDER
                                                                                   CASE NO. 5:16-CV-06050-LHK
          Case 5:16-cv-06050-LHK Document 312 Filed 11/06/19 Page 4 of 6




 1    DECLARATION OF JACOB A. SCHROEDER IN SUPPORT OF THE PARTIES’ JOINT
      STIPULATION TO EXTEND BRIEFING SCHEDULE FOR DAUBERT AND SUMMARY
 2                            JUDGMENT MOTIONS
 3
     I, Jacob A. Schroeder, hereby declare:
 4
            1.      I submit this declaration pursuant to Civil L.R. 6-2 in support of the parties Joint
 5
     Stipulation to Extend Briefing Schedule for Daubert and Summary Judgment Motions. I have
 6
     personal knowledge of the facts set forth in this declaration and, if called to testify as a witness,
 7
     could and would do so competently.
 8
            2.      Pursuant to Civil Local Rule 6-2(a)(1) and 6-2(a)(3), the facts stated in the Joint
 9
     Stipulation are true and correct.
10
            3.      Pursuant to Civil Local Rule 6-2(a)(2), I have listed below all previous time
11
     modifications in this case of which I am aware.
12
            4.      Uber previously requested and X One agreed to provide, a 30-day extension for Uber
13
     to respond to X One’s Complaint. ECF No. 22.
14
            5.      X One previously requested and Uber agreed to provide, a 14-day extension for
15
     X One to respond to Uber’s motion to dismiss. ECF No. 27; ECF No. 28.
16
            6.      In negotiating the terms of a protective order, the parties previously requested a
17
     14-day extension (ECF No. 46; ECF No. 48) and a 5-day extension (ECF No. 49; ECF No. 50).
18
            7.      Uber previously requested and X One agreed to extend the deadline for invalidity
19
     contentions and several claim construction deadlines. ECF No. 56; ECF No. 57.
20
            8.      This case was stayed pending Uber’s IPR petitions. ECF No. 77; ECF No. 78;
21
     ECF No. 89. During the stay, the parties requested an extension of time for mediation. ECF No. 79;
22
     ECF No. 80.
23
            9.      The parties agreed to extend the time for Uber to respond to X One’s Motion for
24
     Summary Judgment by six days in view of ongoing discovery in advance of the close of fact
25
     discovery. ECF No. 122; ECF No. 123.
26
            10.     On May 29, 2019, the parties agreed to take four depositions past the close of fact
27
     discovery to accommodate witness schedules. ECF No. 161; ECF No. 163.

                                                                JT. STIP. TO EXTEND BRIEFING SCHEDULE FOR MSJ AND DAUBERT;
                                                         3                           SCHROEDER DECL; AND [PROPOSED] ORDER
                                                                                                CASE NO. 5:16-CV-06050-LHK
          Case 5:16-cv-06050-LHK Document 312 Filed 11/06/19 Page 5 of 6




 1          11.     On June 4, 2019, X One sought to shorten the briefing schedule (by 7 days) for

 2   third-party SC Innovations, Inc. to respond to X One’s Motion to Compel Compliance and to

 3   advance the hearing date for X One’s motion. ECF No. 167. X One’s motion was granted.

 4   ECF No. 170.

 5          12.     On August 23, 2019, X One requested an extension of time (ECF No. 255) to file a

 6   response to Uber’s Motion to Strike certain opinions of Dr. Sigurd Meldal (ECF No. 250). The

 7   Court did not act on X One’s motion before X One’s opposition was due, so X One filed its

 8   opposition under the deadline set by the Civil Local Rules (ECF No. 261), mooting X One’s request

 9   for an extension of time.

10          13.     Pursuant to Civil Local Rule 6-3(a)(3), X One’s requested extension of time will not

11   alter the date of any other event or any other deadline already fixed by Court Order. Moreover,

12   because the party’s briefs will be due November 26, 2019, the requested extension provides the

13   Court with sufficient time to consider the fully-briefed motions in advance of the hearing on Daubert

14   motions on December 12, 2019, and the hearing on summary judgment motions on January 9, 2020.

15          14.     Neither party has previously requested any modifications to the briefing schedule set

16   by rule for these motions, and the modifications requested herein will not affect the noticed hearing

17   date for the motion or any other scheduled dates or events in this action.

18          I declare under penalty of perjury under the laws of the United States of America that the

19   foregoing is true and correct. Executed this 6th day of November 2019.
20
                                                            /s/ Jacob A. Schroeder
21                                                          Jacob A. Schroeder (SBN 264717)
22

23                               ATTESTATION OF E-FILED SIGNATURE
            I, Jacob A. Schroeder, am the ECF User whose ID and password are being used to file this
24
     document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that Esther Kim Chang has
25
     concurred in this filing.
26

27
     Dated: May 29, 2019                                    By: /s/ Jacob A. Schroeder
                                                               Jacob A. Schroeder
                                                               JT. STIP. TO EXTEND BRIEFING SCHEDULE FOR MSJ AND DAUBERT;
                                                        4                           SCHROEDER DECL; AND [PROPOSED] ORDER
                                                                                               CASE NO. 5:16-CV-06050-LHK
          Case 5:16-cv-06050-LHK Document 312 Filed 11/06/19 Page 6 of 6




 1                                       [PROPOSED] ORDER

 2          Pursuant to the parties’ stipulation, oppositions to Daubert and Summary Judgment motions

 3   are to be filed on November 18, 2019; replies to Daubert and Summary Judgment motions are to be

 4   filed on November 26, 2019. IT IS SO ORDERED.

 5
            Dated: ____________________                                                         ____________
 6

 7                                                       Honorable Lucy H. Koh
                                                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27


                                                             JT. STIP. TO EXTEND BRIEFING SCHEDULE FOR MSJ AND DAUBERT;
                                                     5                            SCHROEDER DECL; AND [PROPOSED] ORDER
                                                                                             CASE NO. 5:16-CV-06050-LHK
